DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/17/2021 amended claims 1 and 4 and cancelled claim 3.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 over Jung in view of Adam from the office action mailed 11/17/2020; therefore this rejection is withdrawn.  For the reasons discussed below claims 1-2, 4-7 and 10-11 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 was filed after the mailing date of the non-final office action on 11/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a 371 of PCT/EP2017/054011, filed 02/22/2017.”   


Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for coating compositions to comprise the additives recited in the instant claims.  However, applicants amended the transitional phrase of the coating composition components to “consists of” which overcomes the rejection set forth in the previous office action as Jung requires “carbon fibers” as a solid lubricant component in the composition therein which would materially alter the basic and novel characteristics of the composition.  For these reasons claims 1-2, 4-7 and 10-11 are allowed.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.